UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended: December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-26460 SPATIALIZER AUDIO LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 95-4484725 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 410 Park Avenue15th FloorNew York, New York10022 (Address of principal corporate offices) Telephone Number: (212) 231-8359 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes xNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes xNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filed” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). x Yes Noo The aggregate market value of the voting stock held by non-affiliates of the registrant computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second quarter (June 30, 2011) was approximately $99,000. As of March 3, 2012 there were 12,142,000 shares of the Registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE;None TABLE OF CONTENTS PART I Item1. Business 3 Item1A. Risk Factors 4 Item2. Properties 4 Item3. Legal Proceedings 4 Item4. Submission of Matters to a Vote of Security Holders 4 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item6. Selected Financial Data 5 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item8. Financial Statements 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 8 BALANCE SHEETS 9 STATEMENTS OF OPERATIONS 10 STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) 11 STATEMENTS OF CASH FLOWS 12 NOTES TO FINANCIAL STATEMENTS 13 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item9A(T). Controls and Procedures 16 Item9B. Other Information 16 PART III Item10. Directors, Executive Officers and Corporate Governance 17 Item11. Executive Compensation 18 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item13. Certain Relationships and Related Transactions, and Director Independence 20 Item14. Principal Accountant Fees and Services 20 PART IV Item15. Exhibits and Financial Statements 21 SIGNATURES 23 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and Section27A of the Securities Act of 1933, as amended, reflecting management’s current expectations. Examples of such forward-looking statements include our expectations with respect to our strategy. Although we believe that our expectations are based upon reasonable assumptions, there can be no assurances that our financial goals or that any potential transactions herein described will be realized or consummated. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Numerous factors may affect our actual results and may cause results to differ materially from those expressed in forward-looking statements made by or on behalf of our company. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, the words, “believes,” “anticipates,” “plans,” “expects” and similar expressions are intended to identify forward-looking statements. The important factors discussed under Item1A, Risk Factors, among other factors, could cause actual results to differ materially from those indicated by forward-looking statements made herein and represent management’s current expectations and are inherently uncertain. Investors are warned that actual results may differ from management’s expectations. We assume no obligation to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. PART I Item1. Business Overview Until 2007, Spatializer Audio Laboratories, Inc. (“Spatializer” or the “Company”) was a developer, licensor and marketer of next generation technologies for the consumer electronics, personal computing, entertainment and cellular telephone markets. Our corporate office is located at 410 Park Avenue – 15th Floor, New York, New York10022. Copies of this Annual Report, including our financial statements, and our quarterly reports on Form 10-Q as well as other corporate information, including press releases, of interest to our stockholders are available by writing us at 410 Park Avenue 15 thFloor,New York, New York 10022. The Company’s financial statements have been prepared assuming that it would continue as a going concern. However, substantially all of the Company’s assets were sold during 2007, and it has been a shell company since then. The Company has no plans to dissolve. However, it has been dependent upon sales of common stockand loans from two stockholder/officers to pay its ongoing general and administrative expenses. 3 Employees The Company has no employees. It is managed by two stockholder/officers, with assistance from a contract bookkeeper. Item1A. Risk Factors The Company Has No Means to Generate Revenue We have no source of revenue. Our cash balance has been diminished by general and administrative expenses. The Market For Our Stock Is Not Liquid And The Stock Price Is Subject To Volatility Our stock is quoted on the OTCQB of the OTC Marketplace under the symbol of "SPZR", where low trading volume and high volatility is often experienced. While a few firms make a market in our stock, the historically low trading volume and relatively few market makers of our stock make it more likely that a severe fluctuation in volume, either up or down, will significantly impact the stock price. There can be no assurance that these market makers will continue to quote our stock and a reduction in such market makers would negatively impact trading liquidity. Further, with our constrained resources and increased cost and time associated with implementation of Sarbanes-Oxley, it may not be possible for us to remain listed on the OTC Bulletin Board in the future as a fully reporting company. Lastly, the uncertainty of the future of the Company may limit the liquidity of our stock. This and the existing limited market and volume in the trading of our stock, may result in our stockholders having difficulty selling our common stock. The trading price of our Common Stock has been, and will likely continue to be, subject to wide fluctuations in response to possible claims arising from our asset sale, the uncertainty of the future of the Company, general market fluctuations and other events and factors, some of which may be beyond our control. Item2. Properties We have no leased facilities as of December31, 2011. Item3. Legal Proceedings As of the date of this Form 10-K Annual Report, we are not involved in any legal proceedings. Item4. Submission of Matters to a Vote of Security Holders Not applicable. 4 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock was listed and commenced trading on the NASDAQ SmallCap market on August21, 1995 under the symbol “SPAZ”. In January1999, the Common Stock was delisted by the NASDAQ SmallCap Market due to our inability to maintain listing requirements. Our Common Stock immediately commenced trading on the OTC Bulletin Board under the same symbol.The following table sets forth the high and low bid price of our Common Stock as reported on the OTC Bulletin Board for fiscal years 2010 and 2011. The quotations listed below reflect interim dealer prices without retail mark-up, mark-down or commission and may not represent actual transactions Since November 21, 2008 the new stock symbol is SPZR. Period: High (U.S. $) Low (U.S. $) First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Stockholders are urged to obtain current market prices for our Common Stock. Corporate Stock Transfer is our transfer agent and registrar.To our knowledge, because most shares are held in street name, there were approximately 200 holders of record of the stock of the Company. Our transfer agent has indicated that beneficial ownership is believed to be in excess of 2,000 stockholders. We have no present intention of paying any dividends. Our current policy is to retain earnings, if any, for operations in connection with maintaining our status as a reporting company and selling the Company as a shell corporation and/or merging the Company successfully into a new operating business.Our future dividend policy will be determined from time to time by the Board of Directors. The Company did not repurchase any equity securities fiscal year ended December31, 2011. Item6. Selected Financial Data Not Applicable Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Executive Overview There was no revenue for the years ended December 31, 2011 and December31, 2010 As we sold all of our operating assets in 2007, we have no means to generate new revenues. Net loss was $33,000 for the year ended December 31, 2011 compared to net loss was $39,000 for the year ended December 31, 2010. At December 31, 2011, we had $18,000 in cash and cash equivalents, as compared to $1,000 at December31, 2010. We had working capital of $5,000 at December 31, 2011 as compared with negative working capital of $50,000 at December31, 2010. Approach to MD&A The purpose of MD&A is to provide our shareholders and other interested parties with information necessary to gain an understanding of our financial condition, changes in financial condition and results of operations. As such, we seek to satisfy three principal objectives: • to provide a narrative explanation of a company’s financial statements “in plain English” that enables the average investor to see the company through the eyes of management; • to enhance the overall financial disclosure and provide the context within which financial information should be analyzed; and • to provide information about the quality of, and potential variability of, a company’s earnings and cash flow, so that investors can ascertain the likelihood and relationship of past performance being indicative of future performance. 5 We believe the best way to achieve this is to give the reader: • An understanding of our operating environment and its risks • An outline of critical accounting policies • A review of our corporate governance structure • A review of the key components of the financial statements and our cash position and capital resources • A review of the important trends in the financial statements and our cash flow • Disclosure on our internal controls and procedures Operating Environment We have had no source of revenue since the beginning of third quarter 2007. Based on current and projected operating levels, we do not believe that we can maintain our liquidity position at a consistent level, on a short-term or long-term basis, without a new business model and outside funding. Critical Accounting Policies This discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses based on historical experience and various other factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. Our audited financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s current circumstances, including the sale of all its revenue-generating assets and significant operating losses, raise substantial doubt about the likelihood that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Key Components of the Financial Statements and Important Trends The Company’s financial statements, including the Balance Sheets, the Statements of Operations, the Statements of Cash Flows and the Statements of Stockholders’ Equity, should be read in conjunction with the Notes thereto included elsewhere in this report. MD&A explains the key components of each of these financial statements, key trends and reasons for reporting period-to-period fluctuations. The Balance Sheet provides a snapshot view of our financial condition at the end of our latest fiscal year. A balance sheet helps management and our stockholders understand the financial strength and capabilities of our business.Balance sheets can help identify and analyze trends, particularly in the area of receivables and payables. A review of cash balances compared to the prior years and in relation to ongoing profit or loss can show the ability of the Company to withstand business variations. The difference between Current Assets and Current Liabilities is referred to as Working Capital and measures how much in liquid assets a company has available to build its business. This is addressed further in MD&A under Liquidity and Capital Resources. The Statement of Operations tells the reader whether the Company had a profit or loss. It shows key sources of revenue and major expense categories. It is important to note period-to-period comparisons of each line item of this statement, reasons for any fluctuation and how costs are managed in relation to the overall revenue trend of the business. These statements are prepared using accrual accounting under generally accepted accounting principles in the United States. This is addressed further in MD&A under Revenues and Expenses. The Statement of Cash Flows explains the actual sources and uses of cash. Some expenses of the Company, such as depreciation and amortization, do not result in a cash outflow in the current period, since the underlying expenditure or asset purchase was made years earlier. New capital expenditures, on the other hand, result in a disbursement of cash, but will be expensed in the Statement of Operations over their useful lives. Fluctuations in receivables and payables also explain why the net change in cash is not equal to the net loss reported on the Statement of Operations. Therefore, it is possible that the impact of a net loss on cash is less or more than the actual amount of the loss. This is discussed further in MD&A under Liquidity and Capital Resources. 6 The Statement of Changes in Stockholders’ Equity shows the impact of the operating results on the Company’s equity. In addition, this statement shows new equity brought into the Company through stock sales. This is discussed further in MD&A under Liquidity and Capital Resources. Results of Operations The following discussion and analysis relates to our results of operations for the year ended December31, 2011 compared to the year ended December31, 2010. The following discussion should be read in conjunction with the Financial Statements and Notes thereto included elsewhere in this report. Continuing Operations For the Year Ended December31, 2011, Compared to the Year Ended December31, 2010 Revenues There were no revenues for the years ended December31, 2011 and December31, 2010. Operating Expenses Operating expenses for the year ended December 31, 2011 decreased to $31,000 from $36,000 for the year ended December 31, 2010, a decrease of 14%.The decrease in operating expenses resulted from a decrease in general and administrative expenses. Net Loss The net loss was $33,000 for the year ended December31, 2011, compared to a net loss of $39,000 for the year ended December 31, 2010. Liquidity and Capital Resources On August 25, 2011, Spatializer Audio Laboratories, Inc converted $67,451 of debt owed to two of the Company’s stockholder/officers (Jay Gottlieb and Gregg Schneider) at the August 19, 2011 closing price of $0.0155 per share. In addition, an investment of $20,000 at the same price was made by Mr. Schneider. The net effect of these transactions eliminated the Company’s negative net worth and provided necessary working capital through the end of the year. The aggregate shares issued in this private offering were the following: 2,334,516 shares to Gregg Schneider, and 3,307,484 shares to Jay Gottlieb. At December31, 2011, we had $18,231 in cash and cash equivalents as compared to $1,126 at December31, 2010. We had working capital of $4,555 at December31, 2011 as compared with negative working capital of $49,516 at December31, 2010. The Company's two stockholder/officers have been advancing cash to the Company to pay for ongoing expenses.As a result of the equity transactions described above, there were no outstanding loans at December 31, 2011. Net Operating Loss Carryforwards At December31, 2011, we had net operating loss carryforwards for Federal income tax purposes of approximately $9,500,000 which may be available to offset future Federal taxable income, if any, through 2030. These net operating loss carryforwards are subject to an annual limitation of approximately $1,000,000. Utilization of these loss carryforwards is subject to further limitation as a result of change in ownership of the Company, as defined by Federal tax law. Item7A. Quantitative and Qualitative Disclosures About Market Risk We are not exposed to material future earnings or cash flow fluctuations from changes in interest rates at December31, 2011 because of our suspension of operations. We have not entered into any derivative financial instruments to manage interest rate risk or for speculative purposes and we are not currently evaluating the future use of such financial instruments. Item8. Financial Statements and Supplementary Data 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Spatializer Audio Laboratories, Inc.: We have audited the accompanying balance sheets of Spatializer Audio Laboratories, Inc. (Company) as of December31, 2011 and 2010 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended then. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Spatializer Audio Laboratories, Inc. as of December31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company sold substantially all of its assets in 2007. It is now a shell company and its future plans are uncertain. These factors raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RAMIREZ JIMENEZ INTERNATIONAL CPA’s Irvine, California March 7, 2012 8 SPATIALIZER AUDIO LABORATORIES, INC. BALANCE SHEETS December 31, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Other Current Assets - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts Payable and Accrued Liabilities $ $ Loans from Stockholders - Total Current Liabilities Stockholders’ Equity (Deficit): Preferred shares, $.01 par value, 1,000,000 shares authorized, none issued and outstanding - - Common shares, $.01 par value, 300,000,000 shares authorized, 12,142,000 and 6,500,000 shares issued and outstanding Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these Statements. 9 SPATIALIZER AUDIO LABORATORIES, INC. STATEMENTS OF OPERATIONS Year EndedDecember 31, Operating Expenses: General and Administrative $ $ Operating Loss $ ) $ ) Lossbefore income taxes $ ) $ ) Income Taxes ) ) Net Loss $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) Weighted-Average Shares Outstanding The accompanying notes are an integral part of these Statements. 10 SPATIALIZER AUDIO LABORATORIES, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Common Shares Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity(Deficit) Number of Shares Par Value Balance, December 31, 2009 $ $ $ ) $ ) Net Loss ) ) Balance, December 31, 2010 $ $ $ ) $ ) Issuance of Common Stock $ $ Net Loss ) ) Balance, December 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of these Statements. 11 SPATIALIZER AUDIO LABORATORIES, INC. STATEMENTS OF CASH FLOWS Year Ended December 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net lossto net cash used in operating activities: Net Change in Assets and Liabilities: Other Current Assets ) Accounts Payable and Accrued Liabilities ) Net Cash Used In Operating Activities ) ) Cash Flows From Financing Activities: Issuance of Common Stock - Loans From Stockholders Net Cash Provided by Financing Activities Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - Income Taxes $ $ Supplemental disclosure of non-cash financing activity: Repayment of loans from stockholders through issuance of common stock $ The accompanying notes are an integral part of these Statements. 12 SPATIALIZER AUDIO LABORATORIES, INC. NOTES TO FINANCIAL STATEMENTS (1) Ability to Continue as a Going Concern; Sale of Substantially All Assets Until 2007, Spatializer was a developer, licensor and marketer of next generation technologies for the consumer electronics, personal computing, entertainment and cellular telephone markets. The Company’s wholly-owned subsidiary, Desper Products, Inc. (“DPI”), was in the business of developing proprietary advanced audio signal processing technologies and products for consumer electronics, entertainment, and multimedia computing. All Company revenues were generated from DPI. The Company and DPI entered into an Asset Purchase Agreement with DTS, Inc. and a wholly owned subsidiary thereof pursuant to which the Company and DPI agreed to sell substantially all of their intellectual property assets. The Asset Purchase Agreement was consummated with DTS on July 2, 2007. DPI was dissolved during December, 2008. The foregoing financial statements have been prepared assuming that the Company will continue as a going concern. As a result of the sale of substantially all of the Company’s assets as discussed above, the Company is now a shell company and its future plans are uncertain. These circumstances raise substantial doubt about the likelihood that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company's two stockholder/officers have been advancing cash to the Company on a short-term non-interest bearing basis to pay for ongoing general and administrative expenses.As of December 31, 2010, $40,000 had been advanced and was reflected as Loans from Stockholders. Additional advances of $27,451 were made during 2011. (2) Significant Accounting Policies Cash and Cash Equivalents — Cash equivalents consist of highly liquid investments with original maturities of three months or less. Earnings Per Share —Basic earnings (loss) per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. Since the Company generated net losses in 2011 and 2010, outstanding stock options would have been anti-dilutive and were not applicable to these calculations. Income Taxes — Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Use of Estimates — Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these financial statements in conformity with generally accepted accounting principles. Actual results could differ from those estimates. Fair Value of Financial Instruments — The carrying values of cash equivalents, accounts payable and accrued liabilities, and loans from stockholders at December 31, 2011 and 2010 approximated fair value due to their short maturity or nature. (3) Stockholders’ Equity On August 25, 2011, the Company converted $67,451 of debt owed to two of the Company’s stockholder/officers (Jay Gottlieb and Gregg Schneider) to shares of common stock based upon the August 19, 2011 closing price of $0.0155 per share. In addition, an investment of $20,000 at the same price was made by Mr. Schneider. The aggregate effect of these transactions resulted in the issuance of 5,642,000 shares of common stock. (4) Stock Options In 1995, the Company adopted a stock option plan (the “Plan”) pursuant to which the Company’s Board of Directors may grant stock options to directors, officers and employees. The Plan was approved by the stockholders authorizes grants of options to purchase authorized but unissued common stock up to 10% of total common shares outstanding at each calendar quarter. Outstanding stock options under the Plan have five-year terms and vest and become fully exercisable up to three years from the date of grant. The Plan expired in February 2005 and no additional stock option grants have been made. The Company has not adopted a new stock option plan subsequently. 13 Exercisable Exercise Price Weighted-Average Options outstanding at December31, 2009 $ Options granted Options exercised $ Options forfeited/expired ) ) $ Options outstanding at December31, 2010 $ Options granted Options exercised $ Options forfeited/expired $ Options outstanding at December31, 2011 $ Net compensation cost for each of the years ended December 31, 2011 and 2010 was $0. (5) Income Taxes Income tax expense for the years ended December 31, 2011 and 2010 consisted of the following: State franchise taxes $ $ Federal taxes 0 0 Total $ $ The tax effects of temporary differences that give rise to significant portions of the deferred tax assets is composed primarily of the net loss carry forwards. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers projected future taxable income and tax planning strategies in making this assessment. Based upon the level of historical taxable losses, management believes it is more likely than not the Company will not realize the benefits of these deductible differences and has established a valuation allowance to fully reserve the deferred tax assets at December 31, 2011 and 2010. Additionally, the ultimate realizability of net operating losses may be limited by change of control provisions under Section 382 of the Internal Revenue Code. (6) Subsequent Events No material subsequent events have occurred since December 31, 2011 that require recognition or disclosure in the financial statements. 14 (7)Quarterly Financial Data (unaudited) Following is a summary of the quarterly results of operations for the years ended December 31, 2011 and 2010: Quarter Ended March 31 June 30 September 30 December 31 Net Revenues $
